Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2019

                                     No. 04-19-00784-CV

                            KARGES-FAULCONBRIDGE, INC.,
                                     Appellant

                                               v.

                           Keath GARRISON and Kassie Garrison,
                                       Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI00853
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       Court reporter Debra Jimenez’s request for an extension of time to file the record in this
accelerated appeal is granted. We order the record due December 4, 2019.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court